Case: 17-10589      Document: 00514661802         Page: 1    Date Filed: 09/28/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                      No. 17-10589                           FILED
                                                                     September 28, 2018

In re: ROBERT E. LUTTRELL, III,                                         Lyle W. Cayce
                                                                             Clerk
           Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:17-MC-12


Before SMITH, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       The district court sanctioned attorney Robert Luttrell, III, for the actions
he took while representing Matthew Thompson on appeal in Thompson’s
criminal case. Luttrell now challenges those sanctions. Finding all but one of
the sanctions proper, we affirm in part and reverse in part.
                                             I.
       Luttrell became a member of the Fort Worth Division’s Criminal Justice
Act Voluntary Panel (“CJA Panel”) in April 2009. At the time, he had been a
bar member in the Northern District of Texas for about two years. In Luttrell’s
CJA Panel application, he asked to be appointed to represent defendants in
criminal trials. The application made clear that “appointments usually include


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10589    Document: 00514661802     Page: 2   Date Filed: 09/28/2018



                                 No. 17-10589
representation on appeal.” This is consistent with the district court’s Criminal
Justice Act Plan, which has a “continuing representation” clause that outlines
when an appointed counsel’s duties end:
               Continuing Representation. Once counsel is
            appointed under the CJA, representation shall
            continue until: 1) the matter, including appeal or
            review by certiorari, is closed; 2) substitute counsel
            has filed a notice of appearance; 3) an order has been
            entered allowing or requiring the person represented
            to proceed pro se; or 4) the appointment is terminated
            by court order. The court may, in the interests of
            justice, substitute one appointed counsel for another
            at any stage of the proceedings.
      In July 2016, the district court appointed Luttrell to represent Thompson
in his criminal case. The document confirming Luttrell’s appointment
unambiguously stated that “[t]his appointment continues through any appeal
unless counsel is relieved by court order for good cause shown.” Luttrell also
filed an entry of appearance as Thompson’s counsel in which he confirmed his
understanding that he must “assist [his client] with any appeal which he/she
desires to perfect, and to represent him/her on appeal until a final judgment
has been entered; unless and until, after written motion” he is relieved by the
Court.
      After Thompson pleaded guilty and was sentenced, Luttrell filed a notice
of appeal for Thompson, but he simultaneously filed a motion to withdraw as
Thompson’s attorney, stating that he “does not handle appeals.” The district
court denied the motion, reminding Luttrell that he had explicitly agreed to
represent criminal defendants on appeal and instructing him “to take
whatever steps are necessary to assist Thompson in the pursuit of [his]
appeal.”
      After this denial, Luttrell continued to represent Thompson on appeal.
On December 15, 2016, the Fifth Circuit affirmed the district court’s
                                       2
     Case: 17-10589       Document: 00514661802          Page: 3     Date Filed: 09/28/2018



                                       No. 17-10589
sentencing judgment and notified Luttrell. The December 15 notice outlined
Luttrell’s responsibilities going forward:
              Court Appointed Counsel. Court appointed counsel is
              responsible for filing petition(s) for rehearing(s) (panel
              and/or en banc) and writ(s) of certiorari to the U.S.
              Supreme Court, unless relieved of your obligation by
              court order. If it is your intention to file a motion to
              withdraw as counsel, you should notify your client
              promptly, and advise them of the time limits for filing
              for rehearing and certiorari. Additionally, you must
              confirm that this information was given to your client,
              within the body of your motion to withdraw as counsel.
Luttrell did not file a petition for rehearing within the allotted time, did not
file a motion to withdraw as counsel, and did not inform Thompson of the Fifth
Circuit’s ruling. [See ROA.17] The mandate issued on January 6, 2017.
       On January 9, the district court received a letter from Thompson asking
about the result of his appeal. Thompson’s letter stated that he knew there
were certain time limitations for contesting the Fifth Circuit’s judgment if his
appeal was denied and that Luttrell had not responded to his requests for
information. Indeed, the time for filing a rehearing petition had come and gone.
In response, the district court, on January 10, admonished Luttrell for failing
to provide his client with notice of the Fifth Circuit’s judgment and directed
him to provide Thompson with all the materials in his possession pertinent to
Thompson’s case. The district court received yet another letter from Thompson
on January 27, which indicated that he had yet to receive his case file or
transcripts from Luttrell. 1




       1 While Luttrell did not send the entire case file to Thompson, he did send him a letter
on January 17 containing a copy of the Fifth Circuit’s judgment. The letter also informed
Thompson that he believed petitioning for a writ of certiorari would be futile and notified
Thompson of his intent to withdraw as counsel. The letter made no mention of Thompson’s
(since-expired) right to seek rehearing.
                                              3
    Case: 17-10589     Document: 00514661802    Page: 4   Date Filed: 09/28/2018



                                 No. 17-10589
      In response to Thompson’s second letter, the district court immediately
issued another order. The order noted that Luttrell had failed to comply with
the Fifth Circuit’s original directive, had yet to formally file a motion to
withdraw as Thompson’s counsel, and had apparently ignored the district
court’s January 10 order. The court ordered Luttrell to provide explanations
by February 3 for his failure to timely notify Thompson of the outcome of his
appeal and his intent to withdraw as counsel, his failure to adhere to his
responsibilities with respect to the rehearing petition, and his failure to
provide Thompson with materials relevant to his case.
      February 3 passed with no word from Luttrell. On February 15, the
district court issued yet another order, again noting Luttrell’s continued non-
compliance with the court’s directives. It gave Luttrell one final opportunity to
explain his various failures by March 1. On February 27, Luttrell finally filed
a two-page response to the district court’s order. He stated that he was in the
middle of a jury trial when the Fifth Circuit’s judgment was rendered and then
took a vacation over the Christmas break. After this, he was ordered out of
town for a week to fulfill his obligation with the United States Air Force
Reserves. Luttrell stated that “my short delay in writing to Mr. Thompson”—
which in fact was more than 30 days—“did not harm his appellate rights in
anyway [sic].” He also stated that while he “mistakenly omitted informing Mr.
Thompson of his right to request a rehearing,” Thompson’s case did not
warrant a rehearing.
      As for the documents Thompson had requested and the district court had
ordered Luttrell to provide, Luttrell retorted that he had provided Thompson
with the same material he provided all his clients. He claimed that he did not
see the district court’s order until he had returned from Reserve duty and “by
that point [he] was filing [his] motion to withdraw.”


                                       4
    Case: 17-10589    Document: 00514661802     Page: 5   Date Filed: 09/28/2018



                                 No. 17-10589
      The district court found Luttrell’s explanation wanting. On March 14, it
ordered Luttrell to mail a properly posted packet to Thompson containing
everything in his possession pertinent to Thompson’s case. The court also
informed him of its intent to initiate disciplinary proceedings against him
under Local Criminal Rule 57.8(b)(1)–(3). It issued a scheduling order on
March 15 and set a show-cause hearing for March 28.
      At the show-cause hearing, Luttrell repeated his prior reasons for failing
to notify Thompson of the Fifth Circuit’s December 15 judgment—namely, that
he had trial, vacation, and Reserve duty. Luttrell reiterated that he did not
think the delay prejudiced Thompson, even though the time to petition for
rehearing had expired. He claimed that he would not have agreed to file a
rehearing petition—even if Thompson had requested it—because it would have
been frivolous. He also stated that he did not believe Thompson had a right to
decide whether to file a rehearing petition. When pressed on the point by the
district judge, who raised the possibility that Thompson could have decided to
file a petition himself, Luttrell admitted that it was a mistake on his part to
keep Thompson in the dark.
      When asked why he had failed to comply with the district court’s
January 10 order, Luttrell first claimed that he never received it. He then
backtracked and stated that he may have received it, but he did not open it
because he would have assumed it was a matter regarding another related
defendant. When asked why he failed to comply with the court’s January 27
order, Luttrell again claimed ignorance.
      On May 15, the district court entered a 40-page order imposing discipline
against Luttrell under Local Criminal Rule 57.8(b)(1)–(3). It concluded that
Luttrell’s actions leading up to and through Thompson’s appeal—as well as his
actions following the issuance of the Fifth Circuit’s mandate—constituted
conduct unbecoming a member of the bar, a failure to comply with the district
                                       5
    Case: 17-10589     Document: 00514661802       Page: 6   Date Filed: 09/28/2018



                                   No. 17-10589
court’s orders, and unethical behavior. The district court specified that “[a]ll
findings of fact . . . are made by the clear and convincing evidence standard
unless otherwise indicated.” The order imposed the following sanctions on
Luttrell: (1) removal from Fort Worth’s CJA Panel; (2) a $750.00 fine; and (3)
12 hours of ethics courses at an accredited law school to be completed by
January 5, 2018.
      Luttrell filed a timely notice of appeal challenging those sanctions.
[ROA.91] He raises two issues: (1) whether the district court had jurisdiction
to impose discipline; and (2) whether the district court exceeded its sanction
authority and imposed excessive disciplinary measures.
                                         II.
      We review challenges to a district court’s jurisdiction de novo. United
States v. Sims Bros. Const., 277 F.3d 734, 741 (5th Cir. 2001). Whether an
attorney’s conduct is sanctionable is reviewed de novo while the substance of a
particular sanction is reviewed for an abuse of discretion. In re Sealed
Appellant, 194 F.3d 666, 670 (5th Cir. 1999).

                                        III.
                                         A.
      In his opening salvo, Luttrell contends that because Thompson’s
underlying criminal case had already been appealed to the Fifth Circuit, the
district court lacked jurisdiction to discipline him.
      Luttrell cites only one case in the jurisdiction portion of his brief. He
correctly identifies the general principle that “a perfected appeal divests the
district court of jurisdiction.” Winchester v. U.S. Attorney for S. Dist. of Tex., 68
F.3d 947, 950 (5th Cir. 1995). But Luttrell’s reliance on this principle skips
over a key fact: Luttrell was appointed by the district court. And as stated in



                                         6
     Case: 17-10589      Document: 00514661802         Page: 7   Date Filed: 09/28/2018



                                     No. 17-10589
the district court’s Criminal Justice Act Plan, his representation continued
through the completion of any appeal.
      So while Luttrell correctly notes that he was sanctioned for conduct
occurring after Thompson’s appeal was filed, that is of no moment. It is well
established “that a district court always has jurisdiction to impose sanctions
designed to enforce its own rules, even after that court no longer has
jurisdiction over the substance of a case.” Fleming & Assocs. v. Newby & Tittle,
529 F.3d 631, 637–38 (5th Cir. 2008) (citing Cooter & Gell v. Hartmarx Corp.,
496 U.S. 384 (1990)). That is what happened here. The district court was
enforcing its Criminal Justice Act Plan by sanctioning Luttrell for failing to
competently represent Thompson through the conclusion of his appointment.
Accordingly, we reject Luttrell’s jurisdictional argument and turn to the
merits.
                                           B.
      The    district   court    imposed     several    sanctions    on   Luttrell:   (1)
disqualification from Fort Worth’s CJA Panel; (2) a $750.00 fine; and (3) 12
hours of ethics courses at an accredited law school. [ROA.129–31] Luttrell
contends that the district court exceeded its authority in imposing these
sanctions because (1) the facts do not support a finding of bad faith, (2) his
conduct is not sanctionable, and (3) even if it was, the sanctions themselves are
disproportionate to the alleged misconduct.
      Luttrell’s bad-faith argument fails for the simple reason that there is no
bad-faith requirement. That is because the district court explicitly invoked its
sanctioning authority under Local Criminal Rule 57.8(b)(1)–(3); 2 it did not
invoke its inherent sanctioning power. And while a district court must make a


      2   Local Criminal Rule 57.8(b)(1)–(3) permits the court to take disciplinary action
against a member of the bar after an opportunity to show cause for conduct unbecoming,
failure to comply with any rule or order of the district court, and unethical behavior.
                                            7
    Case: 17-10589    Document: 00514661802      Page: 8   Date Filed: 09/28/2018



                                  No. 17-10589
specific bad-faith finding when relying on its inherent sanctioning authority,
it does not have to do so when acting under its local rules. In re Goode, 821
F.3d 553, 559 (5th Cir. 2016) (“As we conclude that the district court was not
required to make a finding of bad faith before sanctioning Goode under [the
local rules], we turn to Goode’s constitutional challenge.”); see also In re
Hermesmeyer, 688 F. App’x 300, 304 (5th Cir. 2017). Thus, we need not
examine whether the facts would support a bad-faith finding and can move on
to Luttrell’s second argument.
      Luttrell next contends that his conduct was not sanctionable. We
disagree. Luttrell never advised Thompson of his right to a rehearing, failed to
recognize how this prejudiced Thompson, ignored Thompson’s request for his
case materials, and repeatedly flouted the district court’s directives. These
facts easily support discipline under Local Criminal Rule 57.8(b)(1)–(3)—that
is, they show that Luttrell acted in a manner unbecoming of a member of the
bar, failed to comply with the district court’s orders, and engaged in unethical
behavior.
      The only question, then, is whether the sanctions themselves are so
burdensome that imposing them constituted an abuse of discretion, bringing
us to Luttrell’s last argument.
      As a general rule, “the sanctioning court must use the least restrictive
sanction necessary to deter the inappropriate behavior.” In re First City
Bancorporation of Tex. Inc., 282 F.3d 864, 867 (5th Cir. 2002). We hold that the
first two sanctions—removal from the CJA Panel and the $750 fine—meet this
standard. We think differently, however, about the ethics requirement.
      The district court ordered Luttrell to complete 12 hours of ethics courses
at an accredited law school in eight months. To do this, he would presumably
need to take the LSAT, apply, and be admitted into a law school. He would
then likely need to suspend his law practice—12 hours of classes would almost
                                       8
    Case: 17-10589    Document: 00514661802     Page: 9   Date Filed: 09/28/2018



                                 No. 17-10589
make Luttrell a fulltime student. And finally, even if he did all this, we are
aware of no law school that even offers 12 hours of ethics courses in a single
semester.
      Because of these difficulties, this particular sanction is not the least
restrictive means of deterring Luttrell’s conduct and is overly burdensome.
Accordingly, we find that the district court abused its discretion in imposing
the ethics requirement, and we revise the sanction as follows: Luttrell must
complete 3 hours of CLE courses in ethics by May 31, 2019, and he must report
his compliance to the district court.
                                        IV.
      For the foregoing reasons, we AFFIRM in part and REVERSE and
RENDER in part the district court’s imposition of sanctions on Luttrell.




                                        9